Citation Nr: 0602561	
Decision Date: 01/30/06    Archive Date: 02/07/06

DOCKET NO.  04-34 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a dental condition, 
including for the purposes of dental treatment.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Wagman, Associate Counsel



INTRODUCTION

The veteran had active military service from November 1974 to 
January 1995.

This case comes before the Board of Veterans' Appeals 
("Board") on appeal from a rating decision in May 2003 by 
the New York, New York Regional Office ("RO") of the 
Department of Veterans Affairs ("VA") that denied the 
veteran's claim for service connection for a dental 
condition.

The veteran testified before the undersigned at a travel 
Board hearing in New York, New York in August 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center ("AMC"), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

As an initial matter, the record shows that the veteran first 
claimed service connection for a dental disorder by 
application received in February 1995, approximately one 
month after his retirement from active military service.  No 
adjudicative action was undertaken, and the veteran 
reasserted his claim in March 2001.  After due course of 
adjudication and appellate proceedings, the claim was 
certified to the Board for review.

A comprehensive review of the record, including the veteran's 
August 2005 Travel Board hearing testimony, reveals that the 
veteran is seeking entitlement to VA outpatient dental 
treatment.  Although in its May 2003 rating decision, the RO 
found that the veteran was not entitled to the benefit 
sought, the Board has examined the relevant statutes and 
regulation and is unable to ascertain the precise basis for 
the RO's denial.  See also Statements of the Case dated 
September and November 2004.  
The law  provides in this regard that under 38 C.F.R. § 
19.29, the SOC must be complete enough to allow the appellant 
to present written and/or oral argument before the Board, and 
must contain, among other things, a summary of the applicable 
laws and regulations, with appropriate citations, and a 
discussion of how such laws and regulations affect the 
determination. 38 C.F.R. § 19.29.

In June 1995, the veteran underwent a VA dental examination.  
In relevant part, the examiner found the following:

1.	The veteran was edentulous (i.e., without teeth) of 
the maxilla;

2.	Tooth numbers 17 through 32 were missing in the 
mandible;

3.	In 1979, the veteran was treated for progressive 
periodontal disease;

4.	During operations of the Persian Gulf War in 1990, 
the veteran was noted to have had maxillary 
infections, and had four maxillary teeth extracted;

5.	In Korea in 1993, the veteran had his remaining 
maxillary teeth extracted due to advanced 
periodontal disease, and;

6.	Apparently at that time, a maxillary denture was 
emplaced.

As noted above, the record indicates that the veteran entered 
active military service in November 1974, and to the extent 
that the above-noted events are dated, they occurred more 
than 180 days after such enrollment.  Although a copy of the 
veteran's service entrance examination is of record, it is 
barely legible.

The law provides that treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses and periodontal 
disease will be considered service connected solely for the 
purpose of establishing eligibility for outpatient dental 
treatment as provided in § 17.161 of this chapter. 38 C.F.R. 
§ 3.381(a) (2005).

The rating activity will consider each defective or missing 
tooth and each disease of the teeth and periodontal tissues 
separately to determine whether the condition was incurred or 
aggravated in line of duty during active service. When 
applicable, the rating activity will determine whether the 
condition is due to combat or other in-service trauma, or 
whether the veteran was interned as a prisoner of war. 38 
C.F.R. § 3.381(b).

In determining service connection, the condition of teeth and 
periodontal tissues at the time of entry into active duty 
will be considered. Treatment during service, including 
filling or extraction of a tooth, or placement of a 
prosthesis, will not be considered evidence of aggravation of 
a condition that was noted at entry, unless additional 
pathology developed after 180 days or more of active service. 
38 C.F.R. § 3.381(c).

The following principles apply to dental conditions noted at 
entry and treated during service: (1) Teeth noted as normal 
at entry will be service connected if they were filled or 
extracted after 180 days or more of active service. (2) Teeth 
noted as filled at entry will be service connected if they 
were extracted or if the existing filling was replaced after 
180 days or more of active service. (3) Teeth noted as 
carious but restorable at entry will not be service connected 
on the basis that they were filled during service. However, 
new caries that developed 180 days or more after such a tooth 
was filled will be service connected. (4) Teeth noted as 
carious but restorable at entry, whether or not filled, will 
be service connected if extraction was required after 180 
days or more of active service. (5) Teeth noted at entry as 
nonrestorable will not be service connected regardless of 
treatment during service. (6) Teeth noted as missing at entry 
will not be service connected regardless of treatment during 
service. 38 C.F.R. § 3.381(d).

The following will not be considered service connected for 
treatment purposes: (1) calculus; (2) acute periodontal 
disease; (3) third molars, unless disease or pathology of the 
tooth developed after 180 days or more of active service or 
was due to combat or in service trauma; (4) impacted or 
malposed teeth and other developmental defects unless disease 
or pathology of these teeth developed after 180 days or more 
of active service. 38 C.F.R. § 3.381(e).

Teeth extracted because of chronic periodontal disease will 
be service connected only if they were extracted after 180 
days or more of active service. 38 C.F.R. 
§ 3.381(f).

Certain dental conditions, including periodontal disease, 
treatable carious teeth, and replaceable missing teeth (i.e. 
with a bridge or denture), are not considered disabling, and 
may be service connected solely for the purpose of 
determining entitlement to VA dental examination or 
outpatient dental treatment under the provisions of 38 C.F.R. 
§§ 17.120 or 17.123, but not for purposes of compensation.  
See also 38 U.S.C.A. § 1712(a)(1); 38 C.F.R. § 17.161 (2005).

As noted, the record shows that the veteran's entire set of 
upper teeth were extracted in service and replaced with a 
maxillary denture, well after the passage of 180 days of 
active service, and after he had been treated for what was 
previously described as "progressive periodontal disease" 
and "advanced periodontal disease."   

Given the findings of the June 1995 VA dental examiner, the 
reasons and bases for the RO's denial are unclear.  
Specifically, although the RO noted that the evidence did not 
indicate that the veteran sustained "dental trauma or 
disease with loss of substance of the mandible and/or maxilla 
bone," it did not elucidate whether it considered the 
provisions of 38 C.F.R. §§ 3.381(a) and (f) as well as 17.120 
and 123.  

Accordingly, this case is REMANDED for the following action:

1.  The RO/AMC should contact the U.S. Army and 
Joint Services Records Research Center ("JSRRC") 
for the purpose of conducting a search of unit 
records and to attempt to retrieve the veteran's 
service dental records from the time he served in 
the Persian Gulf.  If it is determined that the 
records do not exist or have been lost, document 
this fact and note all attempts that were made to 
locate them.  In that event, the veteran should be 
advised of the need to submit alternate forms of 
evidence in lieu of missing service medical 
records; including "buddy" statements, letters 
dated contemporaneously with his in-service 
injuries, and statements of family members and 
friends.  

2.  The RO/AMC should readjudicate the 
veteran's claim, including that 
requesting service connection for dental 
treatment purposes.  In so doing, the RO 
should make specific findings as to the 
provisions of 38 C.F.R. §§ 3.381(a) and 
(f) as well as 38 C.F.R. §§ 17.120 and 
123.  If necessary, the RO/AMC should 
conduct any further medical examination 
or cause the veteran's claims folder to 
be examined by a competent dental care 
physician to ascertain whether the record 
supports the granting of the benefit 
sought.  If any such action does not 
resolve the claim, the RO shall issue the 
veteran a Supplemental Statement of the 
Case.  Thereafter, the case should be 
returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 


